Roberts, Chief Justice.
The evidence of right, filed with the petition in this case, was the certificate of the Secretary of State, in the State of Tamaulipas, on the 11th of May, 1831, that in a fist of names of persons who had denounced lands as recognized by the Government, there was one as follows: “ "Without survey on the other side of the Rio Grande. Sitios 4. The citizen Santiago Vela, in the estancia of said Vgnaeio. City of Guerrero, 14th February, 1831.»
This of itself is no part of the proceedings in a title to land. At most, it will serve to indicate the claim of land sought to be established in this suit.
The proof, under this claim, was the verbal evidence of witnesses, to the effect that they knew that an expediente had been completed, under the decree No. 24 of 1833, and sent to Victoria, where the Governor of Tamaulipas, in 1848, made a concession upon it, which was brought back and delivered to the interested party. This evidence was objected to on the trial. It was not shown that a copy of the proceedings, constituting the expediente, could not be produced, which, if they exist, would be the proper evidences of right to the land claimed.
The evidence was not competent, and was insufficient to establish the claim to the land. The reasons for this opinion *327have been given in the cases of this class previously decided at this term.
Reversed and remanded.